Citation Nr: 0511606	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died on January [redacted], 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2002, the RO denied entitlement to accrued benefits.  
In the appellant's April 2002 notice of disagreement for the 
claims denied above, she stated that she would not appeal the 
denial of accrued benefits.  However, in a statement received 
in August 2002, the appellant appeared to argue that the 
veteran had a claim for service connection for a lung 
disability pending at the time of his death.  She also 
referenced a September 2000 rating decision issued during the 
veteran's lifetime that denied a claim of clear and 
unmistakable error.  Recently, in response to a letter from 
the Board, the appellant clarified that she indeed wished to 
appeal the March 2002 denial of entitlement to accrued 
benefits.  

No statement of the case (SOC) has been provided on the 
accrued benefits issue, so the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Since the cause of death and 38 U.S.C.A. § 1318 claims could 
be affected by the outcome of the accrued benefits claim, 
consideration of these claims must be deferred pending 
completion of the above action.

Accordingly, the claim is REMANDED for the following:

After complying with the duty to notify 
and assist, provide the appellant a 
Statement of the Case addressing the issue 
of entitlement to accrued benefits.  
Notify her of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


